On June 11, 1992, this court temporarily suspended respondent from the practice of law in the State of Kansas. The temporary suspension was a result of respondent’s convictions of two counts of felony theft in violation of K.S.A. 21-3701, and-one count of forgery in violation of K.S.A. 21-3710. This court held that respondent’s convictions adversely reflected on his fitness and ability to practice law.
Four disciplinary matters are presently pending against respondent. The allegations in these four cases are as follows:
1. The first case arises out of respondent’s three felony convictions. A hearing has been held and a panel report has yet to be filed. It was alleged in the formal complaint filed in this matter that all these convictions involved the misappropriation of funds.
2. The second case involves an allegation that respondent was dilatory in handling a legal matter for a client and also failed to properly account for money which he had received from a client.
3. The third case involves an allegation that respondent agreed to represent two individuals who were codefendants in a criminal case when apparent conflicts of interest were evident. It is also alleged that respondent failed to return the unearned portion of a retainer to one of the two clients.
4. The fourth case involves an allegation that respondent accepted a $5,000 retainer to pursue an appeal in a criminal case and failed to do so. It is also alleged that respondent failed to refund the unearned fee.
The Disciplinary Administrator’s Office is presently conducting investigations into two other complaints filed against respondent. The allegations in these complaints are as follows:
1. The first complaint involves an allegation that respondent converted funds from a personal injury case.
*5Dated this 19th day of November, 1992.
2. The second complaint involves an allegation that respondent failed to properly give notice to his client that he was withdrawing from the client’s case. In addition, it is alleged that respondent failed to account to his client for $300 paid by the client to respondent to obtain some transcripts.
On October 26, 1992, pursuant to Supreme Court Rule 217 (1991 Kan. Ct. R. Annot. 162), respondent voluntarily surrendered his license to practice law in the State of Kansas, effective October 27, 1992.
The court, having examined the files and records of the Office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Zygmunt J. Jarczyk be and he is hereby disbarred from the practice of law in the State of Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Zygmunt J. Jarczyk from the roll of attorneys licensed to practice law in the State of Kansas and that respondent forthwith comply with Supreme Court Rule 218 (1991 Kan. Ct. R. Annot. 163).
It Is Further Ordered that this order shall be published in the Kansas Reports and that the costs herein be assessed to the respondent.